DETAILED ACTION

This action is in response to the Application filed on 08/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/11/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2011/0025292; (hereinafter Huang).

Regarding claim 1, Huang [e.g. Fig. 2] discloses a converter device comprising: a plurality of converters [e.g. Module 1 and Module 2]; a voltage detector [e.g. 212a, 212b]; a temperature detector [e.g. 211a, 211b]; and a controller [e.g. 208a,208b], wherein the plurality of converters are connected in series or in parallel [e.g. in parallel between VIN and VLOAD], wherein each of the plurality of converters includes at least one switch element [e.g. paragraph 029 recites “The power conversion circuit 203a, which can be a switching mode power conversion circuit, is comprised of various low loss components (such as switches, capacitors, inductors, and transformers). In particular, the switching mode power conversion circuit employs various switches (which are maintained in either on or off state), to regulate power flow”] configured to be controlled according to a drive signal [e.g. output of 208a, 208b], wherein the voltage detector is configured to detect information about an output voltage of a converter circuit unit in which the plurality of converters are connected [e.g. Vo1, Vo2 corresponding to VLOAD], wherein the temperature detector is configured to detect information about temperatures of one or more of semiconductor elements including the switch element in each of the plurality of converters [e.g. paragraph 030-031 recite “the temperature of the first power module 201a is sensed by a temperature sensor circuit 211a, which can be implemented in various ways (according to various embodiments), including but not limited to a negative temperature coefficient resistor (NTC) or a semiconductor temperature IC (e.g.) based sensing circuit. In operation, the temperature signal changes the output voltage set point with negative direction, so the output voltage drops with the increase of the temperature. The second power module 201b, to which module 201a is electrically coupled, also features the same configuration and design elements of module 201a”], and wherein the controller is configured to control the drive signal for the switch element in each converter so that temperatures of semiconductor elements having highest temperatures in the plurality of converters are closed to each other on the basis of detection results of the voltage detector and detection results of the temperature detector [e.g. paragraph 032 recites “Generally, there is at least an initial tolerance in output voltage between two modules prior to being coupled in parallel. In this example, module 201a is assumed to possess initially a higher voltage than module 201b. Once the two modules 201a and 201b are in parallel, however, most of the current will be provided by module 201a initially and less for module 201b, resulting in the temperature of module 201a increasing to a higher temperature than that of module 201b. Since the temperature of module 201a is higher than that of module 201b, the output voltage of module 201a will drop more extensively, resulting in a current shift to module 201b. This increased current draw by module 201b will result in a temperature increase of the module 201b, resultantly enabling a temperature balance between module 201a and module 201b”].

Regarding claim 20, Huang discloses a power supply device comprising: the converter device according to claim 1; and a power supply unit [e.g. source providing VIN] configured to supply a direct current (DC) power [e.g. VIN] to the converter device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US Pub. No. 2012/0299560; (hereinafter Gu).

Regarding claim 2, Huang fails to disclose wherein the voltage detector is configured to detect information about the output voltage applied to an output capacitor of the converter circuit unit.
Gu [e.g. Fig. 1] teaches wherein the voltage detector [e.g. 42, 44] is configured to detect information about the output voltage [e.g. Vo] applied to an output capacitor [e.g. 36] of the converter circuit unit [e.g. Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Huang by wherein the voltage detector is configured to detect information about the output voltage applied to an output capacitor of the converter circuit unit as taught by Gu in order of being able to generate a regulated output voltage, Abstract.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US Pub. No. 2021/0028705; (hereinafter Ishikura).

Regarding claim 3, Huang fails to disclose further comprising a current detector, wherein the current detector is configured to detect information about a current flowing through the semiconductor element in each of the plurality of converters, and wherein the controller is further configured to control the drive signal on the basis of detection results of the current detector.
Ishikura [e.g. Fig. 1] teaches further comprising a current detector [e.g. CT1-CT2], wherein the current detector is configured to detect information about a current flowing through the semiconductor element in each of the plurality of converters [e.g. when Q1 is ON], and wherein the controller [e.g. 3] is further configured to control the drive signal [e.g. output of 51, 52] on the basis of detection results of the current detector [e.g. current detection from CT1 and CT2 input to 51, 52].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Huang by further comprising a current detector, wherein the current detector is configured to detect information about a current flowing through the semiconductor element in each of the plurality of converters, and wherein the controller is further configured to control the drive signal on the basis of detection results of the current detector as taught by Ishikura in order of being able to provide current balancing, Abstract.

Regarding claim 5, Huang fails to disclose wherein the current detector is configured to detect information about a current flowing through a current transformer connected to the semiconductor element.
Ishikura [e.g. Fig. 1] teaches wherein the current detector is configured to detect information about a current flowing through a current transformer [e.g. CT1, CT2] connected to the semiconductor element [e.g. Q1, Q2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Huang by wherein the current detector is configured to detect information about a current flowing through a current transformer connected to the semiconductor element as taught by Ishikura in order of being able to provide current balancing, Abstract.

Claim(s) 4, 6, 7 - 10,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gu and further in view of Ishikura.

Regarding claim 4 and claim 6, Huang fails to disclose wherein the current detector is configured to detect information about a current flowing through a current transformer connected to the semiconductor element.
Ishikura [e.g. Fig. 1] teaches wherein the current detector is configured to detect information about a current flowing through a current transformer [e.g. CT1, CT2] connected to the semiconductor element [e.g. Q1, Q2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Huang by wherein the current detector is configured to detect information about a current flowing through a current transformer connected to the semiconductor element as taught by Ishikura in order of being able to provide current balancing, Abstract.

Regarding claim 7, claim 8, claim 9 and claim 10 Huang fails to disclose wherein the controller is further configured to control the drive signal on the basis of trigger information having a predetermined frequency.
Gu teaches wherein the controller is further configured to control the drive signal [e.g. output of 24] on the basis of trigger information having a predetermined frequency [e.g. Clk].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Huang by wherein the controller is further configured to control the drive signal on the basis of trigger information having a predetermined frequency as taught by Gu in order of being able to generate a regulated output voltage, Abstract.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US Pub. No. 2015/0207400; (hereinafter Shenoy).

Regarding claim 11, Huang fails to disclose wherein the controller is further configured to control the drive signal on the basis of carrier information.
Shenoy [e.g. Fig. 1] teaches wherein the controller [e.g. 16] is further configured to control the drive signal [e.g. output of drivers 1 and 2] on the basis of carrier information [e.g. paragraph 021 recites “The PWM circuitry 18 may use any suitable form of pulse width modulation signal generation, including without limitation carrier-modulating PWM circuitry using a suitable periodic carrier waveform (e.g., a triangle waveform, a ramp sawtooth waveform, etc.) for modulating a setpoint signal voltage”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Huang by wherein the controller is further configured to control the drive signal on the basis of carrier information as taught by Shenoy in order of being able to facilitate improved system efficiency by providing less parameter variation between the phases, longer lifetime and improved reliability of the system, paragraph 044.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gu and further in view of US Pub. No. 2015/0207400; (hereinafter Shenoy).

Regarding claim 12, Huang fails to disclose wherein the controller is further configured to control the drive signal on the basis of carrier information.
Shenoy [e.g. Fig. 1] teaches wherein the controller [e.g. 16] is further configured to control the drive signal [e.g. output of drivers 1 and 2] on the basis of carrier information [e.g. paragraph 021 recites “The PWM circuitry 18 may use any suitable form of pulse width modulation signal generation, including without limitation carrier-modulating PWM circuitry using a suitable periodic carrier waveform (e.g., a triangle waveform, a ramp sawtooth waveform, etc.) for modulating a setpoint signal voltage”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Huang by wherein the controller is further configured to control the drive signal on the basis of carrier information as taught by Shenoy in order of being able to facilitate improved system efficiency by providing less parameter variation between the phases, longer lifetime and improved reliability of the system, paragraph 044.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ishikura and further in view of Shenoy.

Regarding claim 13, Huang fails to disclose wherein the controller is further configured to control the drive signal on the basis of carrier information.
Shenoy [e.g. Fig. 1] teaches wherein the controller [e.g. 16] is further configured to control the drive signal [e.g. output of drivers 1 and 2] on the basis of carrier information [e.g. paragraph 021 recites “The PWM circuitry 18 may use any suitable form of pulse width modulation signal generation, including without limitation carrier-modulating PWM circuitry using a suitable periodic carrier waveform (e.g., a triangle waveform, a ramp sawtooth waveform, etc.) for modulating a setpoint signal voltage”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Huang by wherein the controller is further configured to control the drive signal on the basis of carrier information as taught by Shenoy in order of being able to facilitate improved system efficiency by providing less parameter variation between the phases, longer lifetime and improved reliability of the system, paragraph 044.

Claim(s) 14 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gu, Ishikura and further in view of Shenoy.

Regarding claim 14, claim 15, claim 16, claim 17, claim 18 and claim 19, Huang fails to disclose wherein the controller is further configured to control the drive signal on the basis of carrier information.
Shenoy [e.g. Fig. 1] teaches wherein the controller [e.g. 16] is further configured to control the drive signal [e.g. output of drivers 1 and 2] on the basis of carrier information [e.g. paragraph 021 recites “The PWM circuitry 18 may use any suitable form of pulse width modulation signal generation, including without limitation carrier-modulating PWM circuitry using a suitable periodic carrier waveform (e.g., a triangle waveform, a ramp sawtooth waveform, etc.) for modulating a setpoint signal voltage”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Huang by wherein the controller is further configured to control the drive signal on the basis of carrier information as taught by Shenoy in order of being able to facilitate improved system efficiency by providing less parameter variation between the phases, longer lifetime and improved reliability of the system, paragraph 044.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838